DETAILED ACTION

	Acknowledgement is made of the response filed on 4/05/2022.  Claims 1-30 are currently pending.	

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, an electronic communication system comprising:
a cellular telephone configured to communicate wirelessly using an inductive coupling, wherein the inductive coupling is part of a circuit including an electronic switch configured to change between states of the circuit and configured to communicate via the inductive coupling responsive to the states of the circuit;
regarding claim 29, a cellular telephone configured to communicate wirelessly using an inductive coupling and also configured to communicate using WiFi, wherein the inductive coupling is part of a circuit configured to facilitate a financial transaction communicated via the inductive coupling, the circuit being configured to facilitate the financial transaction responsive to a biometric sensor; and 
regarding claim 30, a cellular telephone configured to communicate wirelessly using an inductive coupling and also configured to communicate using WiFi, wherein the inductive coupling is part of a circuit configured to facilitate a financial transaction communicated via the inductive coupling, the circuit being configured to facilitate the financial transaction being responsive to a personal identification number entered by a user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 4/05/22, with respect to the rejection of claims 1-3, 6-18, 20, and 23-30 have been fully considered and are persuasive.  The rejection of claims 1-3, 6-18, 20, and 23-30 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 09, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876